                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DNISION        .,

ADRIAN BERBER, on behalf of himself and           )
all others similarly situated,                    )
                                                  )
       Plaintiff,                                ·)
                                                               CA No. 5:15-CV-143-D
                                                  )
       v.                                         )
                                                  )
HUTCHISON TREE SERVICE and CRAIG                  )
HUTCHISON,                                        )
                                                  )
       Defendants.                                )
--------...,.-------)
                     ORDER GRANTING PLAINTIFF'S UNOPPOSED MOTION FOR
                         APPROVAL OF SERVICE AWARDS


     The above captioned matter came before the Court on Plaintiff's Unopposed Motion for

Approval of Service Awards ("Motion for Service Awards") (Dkt. No. 116). The Court has

considered the contribution ofNamed Plaintiff Adrian Berber, the pleadings, and the record, and

recognizes the services he rendered on behalf of the putative class members, and rules that:

     (1) A Service Award to Nam~d Plaintiff Adrian Berber is approved in the amount of

            $15,000.00;


        SO ORDERED. This ...L_ day of March 2019.

                                                                                                  /



                                                             J!;c.DEVERm
                                                             United States District Judge
